Exhibit 99.1 VIRGINIA BANKERS ASSOCIATION MASTER DEFINED CONTRIBUTION PLAN (October, 2007) PROFIT SHARING PLAN ADOPTION AGREEMENT (Number 001) If the Employer completing this document has any questions about the adoption of the Plan, the provisions of the Plan or the effect of an Internal Revenue Service opinion letter, he should contact the Virginia Bankers Association Benefits Corporation, 4490 Cox Road, Glen Allen, VA 23060-3341 - telephone (804) 643-7469 during business hours. Failure to properly complete the Adoption Agreement may cause the Plan to be disqualified under the Act or the Code. If the Virginia Bankers Association and the Virginia Bankers Association Benefits Corporation make any amendments to the Plan or decide to discontinue or abandon their sponsorship of the Plan, each Employer that has adopted the Plan will be informed. Each Employer named below hereby adopts the Virginia Bankers Association Master Defined Contribution Plan (Basic Plan Document No. 02) (the “Plan”) and its related Trust through this Profit Sharing Plan Adoption Agreement (number 001) (the “Adoption Agreement”), to be effective as of the date(s) specified below, and elects the following specifications and provides the following information relating thereto: In completing this Adoption Agreement, if additional space is required insert additional sheets. Adoption Agreement Contents Page Option 1 Employer(s) Adopting Plan Named in Paragraph 1.23 of the Plan 1 Option 2 General Plan Information 2 Option 3 Status of Plan and Effective Date(s) 3 Option 4 Definitions 4 Option 5 Eligibility and Participation 8 Option 6 Retirement Dates 10 Option 7 Contributions and Allocations 11 Option 8 Vesting 21 Option 9 Top Heavy Rules 23 Option 10 In-Service Withdrawals 27 Option 11 Loans 29 Option 12 Participant Investment Direction 29 Option 13 Hours of Service 29 Option 14 Limitations on Benefits 30 Option 15 Matters Relating to Stock 31 Option 16 Voting Rights Pass Through 35 Option 17 ADP/ACP Elections 35 Option 18 Cash Out Rules 37 1. EMPLOYER(S) ADOPTING PLAN NAMED IN PARAGRAPH 1.23 OF THE PLAN. (a) Name of Employer: (b) Employer’s telephone Number: Sonabank (540) 347-4521 (c) Address of Employer: (d) Employer’s EIN: 20-2453966 550 Broadview Avenue (e) Employer’s Tax Year End: Warrenton, VA 20186 12/31 (f) Name, Address and Identifying Information of Other Participating Employers Adopting the Plan: Are all of the Employers under common control adopting the Plan?o Yeso No (g) Service Credit with Non-Participating Controlled or Affiliated Group Members for Benefit Accrual Purposes. Pursuant to subparagraph 1.23(c) of the Plan, service credit for purposes of benefit accrual under paragraph 4.1 and 4.2 of the Plan [Check one]: o Shall o Shall not be given for service with controlled or affiliated service group members under Section 414(b), (c), (m) or (o) of the Code who are not participating Employers. (h) Service and Earnings Credit with Predecessors. Pursuant to subparagraph 1.23(c) of the Plan, the following service and/or earnings with the following predecessors to the Employer shall be treated as service and/or earnings with the Employer [Enter name of predecessor(s) and purpose(s) for which credit is given “All” means all service and earnings are counted; “All Earnings” means all earnings are counted; “All Service” means all service is counted; otherwise specify one or more of Compensation, Years of Vesting Service, Years of Benefit Service, Years of Broken Service and/or service for other purposes]: Name of Predecessor Purpose(s) for which Counted Millennium Bank eff 9/28/09 Vesting and entry purposes only 2. GENERAL PLAN INFORMATION. (a) Name of Plan: (b) Plan Number: VBA Defined Contribution Plan for Sonabank 001 (c) Name, Address and EIN of Plan Administrator(s): [If other than Plan Sponsor, appointment must be by resolution] (d) Is this Plan intended to be a cash or deferred arrangement within the meaning of Section 401(k) of the Code?x Yeso No (e) If this Plan contains a cash or deferred arrangement, is it intended to be paired with a non-qualified deferred compensation plan for a select group of management and highly compensated employees as described in subparagraph 3.6(k) of the Basic Plan Document?o Yesx No - 2 - If Yes - Name of non-qualified plan 3. STATUS OF PLAN AND EFFECTIVE DATES. (a) Effective Date of Plan: The Effective Date of the Plan is August 1, 2005 . [This Effective Date may be no earlier than the first day of the first Plan Year.] Effective Date of Cash or Deferred Arrangement. If applicable, the Effective Date of the cash or deferred arrangement is August 1, 2005. [The date entered may not be prior to the date the initial instrument adopting the arrangement was first executed]. (b) Plan Status. The adoption of the Plan through this Adoption Agreement is: o Initial Establishment. The initial adoption and establishment of the Plan. x Restated Plan. An amendment and restatement of the Plan (a Restated Plan). (A) Effective Date of this Restatement. The Effective Date of this Restatement of the Plan is January 1, 2011 . [This Effective Date may be no earlier than January 1, 2002.] (B) Prior Plan. The Plan was last maintained under document dated January 1, 2009 and was known as the Sonabank 401(k) Plan. (C) No Increase in Benefits for Non-Employees Generally. Notwithstanding any provision of the Plan to the contrary, the Accrued Benefit, or non-forfeitable percentage thereof, of any person (or the beneficiary of any person) who is not an Employee or credited with an Hour of Service on or after the Effective Date of this Restatement of the Plan shall not be increased by virtue of this Restatement of the Plan and benefits in pay status as of the Effective Date of this Restatement of the Plan shall not be affected, except as follows: [Enter any exceptions]: [Indicate any provisions of the Restatement that are intended to be applicable to Participants who are not Employees on or after the Effective Date of the Restatement.] (D) Transitional or Special Provisions: [Enter any transitional or special provisions relating to the Plan as restated] [List any provisions required to be grandfathered or special transitional provisions, such as allocation formula or forms of payment in effective prior to the date the Restatement is signed.] (c) Adoption of Plan by Additional Employers after Effective Date of Plan. The Effective Date(s) of the Plan with respect to [Enter name(s) of additional Employer(s) adopting Plan] is (are) - 3 - [Enter date(s) Plan is first effective as to additional Employer(s)] (d) Restatement of Existing Plan which Was in Existence on January 1, 1974. The Effective Date(s) of the 1976 Restatement of the Plan with respect to [Enter name(s) of Employer(s)] is (are) [Enter the effective date as of which the Plan was first amended to comply with the non-fiduciary provisions of the Employee Retirement Income Security Act of 1974]. (e) Is the Plan a direct or indirect transferee of a pension plan since the first Plan Year beginning after December 31, 1984? o Yesx No 4. DEFINITIONS. (a) Compensation Paragraph 1.14 Subject to the application of the Compensation Limit, Compensation of a Participant with respect to a Plan Year shall mean Total Compensation for the [Check one]: NOTE This definition of Compensation is used for plan allocation and deferral purposes. x Calendar year ending with or within such Plan Year. o Plan year. Provided, however, that such Compensation shall include [Check one]: x Compensation from the participating Employer(s) only. o Compensation from all Employers (whether or not participating Employers). and further provided that Compensation [Check one]: o Shall x Shall not include remuneration paid for periods while the Participant is not an Eligible Employee, and further provided that Compensation [Check one]: o Shall x Shall not - 4 - include remuneration paid for periods before the Participant became a Participant, and further provided that remuneration for such purposes shall exclude [Check the desired provisions, if any]: o Overtime. o Bonuses. o Commissions. o Other extraordinary remuneration: [Specify]. Any exclusions selected above will have the effect of removing the Compensation definition form the safe-harbor and therefore must satisfy the non-discrimination requirements of Treas. Reg. Section 1.414(s)-1(d)(3). o If this Option is selected, notwithstanding the foregoing definition of Compensation selected by the Employer, a Participant’s Compensation shall not include employee elective salary reduction or similar contributions excluded from the Participant’s gross income for federal tax purposes by reason of Sections 125, 132(f)(4) (for Plan Years beginning on or after January 1, 2001), 402(e)(3) and 402(h)(1)(B) of the Code and employer contributions made pursuant to salary reduction agreements under Section 403(b) of the Code. o If this Option is selected, Compensation shall not include deemed section 125 compensation as defined in paragraph 1.45(b) of the Plan. o Compensation shall not include post severance compensation as defined in paragraph 1.45(c) of the Plan unless the Employer elects to include some or all post severance compensation as indicated below: The Employer elects to include the following post severance compensation: o Regular compensation for service during the Employee’s regular working hours. o Overtime. o Commissions. -5 - o (16)Bonuses. o (17)Other extraordinary remuneration: [Specify]. o (18)Payments for accrued bona fide sick, vacation, or other leave but only if the Employee would have been able to use the leave if employment had continued. Any exclusions (14) through (17) selected above will have the effect of removing the Compensation definition form the safe harbor and therefore must satisfy the non- discrimination requirements of Treas. Reg. Section 1.414(s)-1(d)(3). (b) Eligible Employee Paragraph 1.21 Eligible Employee shall mean any Employee except [Check any applicable exclusion(s) below, if desired]: o Any such individual whose regular compensation is computed on the basis of a stated amount for each hour worked. x Seasonal Workers [Enter any other employee classification, or name of employee(s), to be excluded from plan coverage. Any classification excluded may not reference time worked or length of service. The classification may not be defined in a manner that causes Non-Highly Compensated Employees who are Eligible Employees to be only those with the lowest amounts of Compensation and/or the shortest periods of service or only those that may represent the minimum number of Non-Highly Compensated Employees necessary to satisfy the minimum coverage requirements of Section 410(b) of the Code.] x Any Leased Employee or other Employee who is not a common-law employee of the participating Employer. x Owner Employees. x Self Employed Individuals. - 6 - (c) Highly Compensated Employee Paragraph 1.25 The determination of who is a Highly Compensated Employee shall be made without the top paid group election and using calendar year data unless the Employer makes the following elections: o Top Paid Group Election. The Employer makes the top paid group election. The effect of this election is that an employee (who is not a 5% owner at any time during the Determination Year or Look-Back Year) with compensation in excess of $80,000 (as adjusted) for the Look-Back Year is a Highly Compensated Employee only if the employee was in the top paid group. This election is effective for Plan Years beginning on or after . [Enter a date not earlier than January 1, 2000]. o Plan Year Data Election. The Employer elects to use Plan Year data in lieu of calendar year data. This election is effective for Plan Years beginning on or after. [Enter a date not earlier than January 1, 2000]. (d) Normal Retirement Age Paragraph 1.34 Normal Retirement Age shall mean age 65. [Insert age not over 65]. (e) Plan Year Paragraph 1.38 In the case of a Restated Plan which prior to the Effective Date of this Restatement was maintained on the basis of a Plan Year beginning on a date other than January 1, the last full prior Plan Year shall begin on and ending on , with the short Plan Year beginning on , and ending on December 31, . Thereafter, the Plan Year shall be the 12 month period beginning each January 1. (f) Total Compensation Total Compensation shall mean [Check One] Paragraph 1.45 x Participant’s earnings as reportable in the Wages, Tips and Other Compensation Box on the IRS Form W-2 pursuant to Sections 6041, 6051 and 6052 of the Code. NOTE. The definition selected in this Option is used in applying the various limitations applicable to the Plan. o A Participant’s earnings which are subject to income tax withholding under Section 3401(a) of the Code. o A Participant’s Section 415 safe-harbor compensation. - 7 - Note the complete definition of Total Compensation is set forth in the Basic Plan Document and includes employee elective salary reduction or similar contributions excluded from the Participant’s gross income for federal tax purposes by reason of Sections 125, 132(f)(4) (for Plan Years beginning on or after January 1, 2001), 402(e)(3) and 402(h)(1)(B) of the Code and employer contributions made pursuant to salary reduction agreements under Section 403(b) of the Code, deemed Section 125 compensation and certain post severance compensation. (g) Year of Benefit Service Paragraph 1.49 A Year of Benefit Service shall be a Plan Year in which an Employee is credited with at least one thousand (1,000) Hours of Service unless the Employer indicates a different service standard here. The Employer elects to considerHours of Service to be a Year of Benefit Service. [Insert number of hours less than 1,000]. 5. ELIGIBILITY AND PARTICIPATION. Contribution Type: Class of Eligible Employees: NOTE: Unless a specific type of contribution and/or a specific class of Eligible Employees is designated, this Option 5 shall be considered to apply to all types of contributions and all classes of Eligible Employees. If the Employer designates a specific type of contribution and/or class of Eligible Employees, a separate Option 5 must be completed and included with this Adoption Agreement for each type of contribution and/or class of Eligible Employee permitted under the Plan. (a) Age Requirement Subparagraph 2.1(a) The age requirement for participation is [Check one]: o None. No age requirement is imposed. x Age Requirement. Age18 [Enter any age up to 21 years; and if any age over 20-1/2 is selected, Option 5(c)(1) may not be selected]. (b) Service Requirement Subparagraph 2.1(a) The service requirement for participation is [Check one]: x None. No service requirement is imposed. o Year or Less. The Employee’s Employment Commencement Date must have occurred at least months [Enter “None” or any period up to 12months] prior to the Entry Date on which he becomes eligible to participate in the Plan. [Note: The Employee need not complete any specified number of hours of service during the period designated above; and if more than 6 months is selected, Option 5(c)(1) may not be selected] - 8 - o Year or Less - Hour of Service Standard. The Employee must, prior to the Entry Date on which he became eligible to participate in the Plan, have completed one (1) Year of Eligibility Service. For this purpose a Year of Eligibility Service shall be considered completed by an Employee at any time when the Employee is credited with the requisite number of Hours of Service, regardless of whether such time occurs before the end of the applicable computation period, unless otherwise is elected below. o Last Day of Computation Period Election. Notwithstanding the provisions of subparagraph 2.2(b), the Employer elects to consider a Year of Eligibility Service completed as of the last day of the applicable computation period, regardless of whether the Employee was credited with the requisite Hours of Service before the end of such computation period. [Note: If this option is used, Option 5(c)(1) may not be selected.] o Greater than Year - Hour of Service Standard. The Employee must, prior to the Entry Date on which he becomes eligible to participate in the Plan, have completed 2 Years of Eligibility Service, without any intervening Year of Broken Service. For this purpose a Year of Eligibility Service shall be considered completed by an Employee as of the last day of the applicable computation period regardless of whether the Employee was credited with the requisite Hours of Service before the end of such computation period. [Note: If this Option is selected, Option 8(a)(6) must also be selected and Option 5(c)(1) may not be selected. If this is a cash or deferred arrangement, this Option may not be selected.] o Greater than Year. The Employee’s Employment Commencement Date must have occurred at least months [Enter any period from 13 months up to 24 months] prior to the Entry Date on which he becomes eligible to participate in the Plan. - 9 - [Note: The Employee need not complete any specified number of hours of service during the period designated above; and if this Option is selected, Option 8(a)(6) must also be selected, and Option 5(c)(1) may not be selected. If this is a cash or deferred arrangement, this Option may not be selected.] (c) Entry Date Subparagraph 2.2(a) The Entry Date(s) on which participation shall normally commence shall be [Check one]: o Annual. The first date of each Plan Year. x Monthly. The first day of each calendar month. o Quarterly. The first day of each Plan Year and of the fourth, seventh, and tenth month of each Plan Year. o Semi-Annual. The first day of each Plan Year and the first day of the seventh month of each Plan Year. o Immediate. The date the individual is an Eligible Employee after he satisfies the age and service eligibility requirements for participation in the Plan. 6. RETIREMENT DATES. (a) Early Retirement Date Paragraph 5.3 [Select and complete applicable provision(s)] x None. o No age requirement. o Age requirement of years. o No service requirement. o Service requirement of Years of Vesting Service. (b) Disability Retirement Date Paragraph 5.4 [Select and complete applicable provision(s)] x None. o No age requirement. - 10 - o Age requirement of years. o No service requirement. o Service requirement of Years of Vesting Service. 7. CONTRIBUTIONS AND ALLOCATIONS. (a) Employer Contributions Paragraph 3.1 The following contributions by the Employer (other than Top Heavy and Supplemental Contributions) are elected: x Employer Base Contribution. Each Employer shall make an Employer Base Contribution for each Plan Year, subject to the limitations provided in the Plan, in such amount, if any, which the Employer shall determine. o (A) Flexible Formula - Such amount, if any, which the Board of Directors of the Employer shall determine by resolution. o (B) Reported Net Operating Earnings Formula – An amount equal to % [Insert percentage not over 25%] of the consolidated net income of the Employer for fiscal year of the Employer ending with or within such Plan Year, provided, however, that the amount of such contribution shall be reduced to the extent necessary so that consolidated net income for such fiscal year will not be reduced below an amount equal to % [Insert percentage] of stockholders’ equity in the Employer at the beginning of such fiscal year or shall be zero if such return on stockholders’ equity is not achieved; plus any additional amount that the Board of Directors of the Employer shall determine by resolution. For purposes hereof, consolidated net income means [Check one]: o (i) Consolidated net income as determined under generally accepted accounting principles after 1982 [Check one]: o (a) Including the after-tax effect of securities transactions. - 11 - o (b) Excluding the after-tax effect of securities transactions. o (ii) [Insert definition]. o (C) Compensation Formula - % [Insert percentage not over I5%] of the Compensation of all Participants for such Plan Year eligible to receive an allocation of the Employer Base Contribution for such Plan Year, plus any additional amount that the Board of Directors of the Employer shall determine by resolution. o (D) Fixed Amount - $ [Insert amount not over 15% of Compensation of all Participants for such Plan Year], plus any additional amount that the Board of Directors of the Employer shall determine by resolution. o Employer Thrift Contribution.The Employer shall make an Employer Thrift Contribution for each Plan Year in amount, subject to the limitations provided in the Plan, equal to % [if elected, insert percentage not over 15%] of each Participant’s Compensation for such Plan Year, plus any additional amount the Board of Directors of the Employer shall determine by resolution. If elected, this contribution shall be made in addition to any ADP Safe Harbor Contribution required to be made as a result of the Employer’s election under Option 17 of this Adoption Agreement. The Employer Thrift Contribution will be allocated to the Employer Thrift Account and shall be 100% vested, subject to the 401(k) withdrawal requirements and used in determining the ADP test. x Employer Matching Contributions. o (A) Amount – The Employer shall make an Employer Matching Contribution for each Plan Year in an amount, subject to the limitations provided in the Plan, equal to the sum of the following percentage(s) of each Participant’s After-tax Matched Contributions, Pre-tax Matched Contributions and/or Roth Contributions for such Plan Year [Check one]: - 12 - o (i) Straight Percentage - % [Insert percentage] of such contributions. o (ii) Contribution Weighted Percentages -% [Insert percentage] of the first - % [Insert percentage] of his Compensation contributed each payroll period as such contribution(s) and % [Insert percentage] of the balance of such contributions made each payroll period. x (iii) Discretionary Percentage - A discretionary percentage to be determined by the Employer on a year to year basis. Such percentage may be applied to the Participant’s After-tax, Pre-tax and/ or Roth Contributions, regardless of whether such contributions are designated as Matched or Unmatched. If elected, this contribution shall be made in addition to any ADP Safe Harbor Contribution required to be as a result of the Employer’s election under Option 17 of this Adoption Agreement. o (B) Time for Making and Allocating Employer Matching Contribution. The Employer Matching Contribution [Check one]: o (i) Monthly - For a calendar month of a Plan Year shall be made to the Plan within a reasonable time after the end of such month and shall be allocated to Participants’ accounts as of the last day of such month. o (ii) Quarterly - For a calendar quarter of a Plan Year shall be made to the Plan within a reasonable time after the end of such quarter and shall be allocated to Participants’ accounts as of the last day of such quarter. x (iii) Annually - For a Plan Year shall be made to the Plan at such time(s) as the Employer shall determine and shall be allocated to Participants’ accounts as of the last day of such Plan Year. - 13 - Notwithstanding, if the Employer has indicated in Option 2(e) of the Adoption Agreement that this Plan is intended to be paired with the non-qualified deferred compensation plan indicated in Option 2(e) of the Adoption Agreement, then the Employer Matching Contribution shall be made to the Plan at the same time as the Participant’s Pre-tax Matched or Roth Contributions are transferred to the Plan from such nonqualified plan. (C) Account to which Allocated. The Employer Matching Contribution shall be allocated to the: [Check one]: x (i) Employer Active Account (subject to vesting schedule). o (ii) Employer Thrift Account.(100% vested, subject to 401(k) withdrawal restrictions and used in ADP test). (b) Allocation of Employer Base Contribution Subparagraph 4.2(a) The Employer Base Contribution and forfeitures shall be allocated on the basis of the following rules: Covered Participants Entitled to a Share of the Employer Base Contribution and Forfeitures. If the Employer has elected to make Employer Base Contributions in Option 7(a), each Covered Participant shall be eligible to receive an allocation of the Employer Base Contribution and forfeitures with respect to each Plan Year. A Participant shall be a Covered Participant for the Plan Year [Check any one or more]: x (A) If he is credited with a Year of Benefit Service for such Plan Year. o (B) If he is an Eligible Employee at any time during such Plan Year. x (C) If he is an Eligible Employee on the last day of such Plan Year. o (D) If he died while an Eligible Employee or retired on his Disability, Early, Normal or Delayed Retirement Date while an Eligible Employee during such Plan Year [Check one]: o (i) But only if he is credited with Year of Benefit Service for such Plan Year. - 14 - o (ii) But only if he was credited with Hours of Service during the portion of such Plan Year he was an Eligible Employee at a rate which would have caused him to be credited with a Year of Benefit Service for such Plan Year had he been so employed for the whole Plan Year. o (iii) Regardless of whether he was credited with a Year of Benefit Service for such Plan Year. Allocation Formula for Employer Base Contributions. The Employer Base Contribution to the Plan and forfeitures for each Plan Year shall, subject to the limitations provided in the Plan, be allocated under subparagraph 4.2(a) of the Plan as of the last day of such Plan Year to the Employer Active Account of Covered Participants for such Plan Year [Check one]: x (A) Matching Formula - In proportion to the sum of their After-tax Contributions, Pre-tax Contributions and Roth Contributions for such Plan Year regardless of whether such contributions are designated as Matched or Unmatched. o (B) Matching Compensation Formula - In proportion to the sum of the Compensation with respect to which they made After-tax Contributions, Pre-tax Contributions and/or Roth Contributions for such Plan Year regardless of whether such contributions are designated as Matched or Unmatched. If Option 7(b)(2)(A) or (B) is selected, the Employer Base Contribution must be treated as “matching contribution” for purposes of the Top Heavy Contribution requirement of subparagraph 3.1(d) of the Plan and for purposes of the after-tax and matching contributions tests ARTICLE XXI of the Plan. o (C) Proportionate Compensation Formula (Non-Integrated) - In proportion to their Compensation for such Plan Year. - 15 - o (D) Proportionate Compensation and Excess Compensation (Integrated): First, in proportion to Compensation for such Plan Year but not in excess of 3% of each Participant’s Top Heavy Compensation. Second, in proportion to Excess Compensation for such Plan Year but not in excess of 3% of each Participant’s Compensation. For purposes hereof, in the case of any Participant who has exceed the cumulative permitted disparity limit described in the Plan, such Participant’s total Compensation for the Plan Year will be taken into account. The First and Second steps described above shall only be used in a year in which the Plan is a Top Heavy Plan and shall be considered to be the top heavy required minimum contribution with respect to the Participants to whom allocated. Third in proportion to the sum of the Compensation and Excess Compensation for such Plan Year of each Covered Participant for such Plan Year, provided that there shall not be so allocated to the account of any Participant an amount in excess of the product obtained by multiplying the sum such Covered Participant’s Compensation and Excess Compensation for such Plan Year by the Applicable Integration Rate, but not in excess of the profit sharing maximum disparity limit described in the Plan. For purposes hereof, in the case of a Participant who has exceeded the cumulative permitted disparity limit described in the Plan, two times such Participant’s Total Compensation for the Plan Year shall be taken into account and Then any remaining contribution shall be allocation in proportion to their Compensation for such Plan Year. For purposes hereof, the term “Applicable Integration Rate” means the following percentage determined on the basis of the Integration Level selected by the Employer below; provided however, if the First and Second steps described above are used because the Plan is a Top Heavy Plan, the Applicable Integration Rate shown determined below shall be reduced by 3%. - 16 - If the Integration Level Is More Than and If the Integration Level Is Not More Than Then the Applicable Integration Rate Is $0 Greater of $10,000 or 20% of TWB Greater of 5.7% or the OAI Rate Greater of $10,000 or 20% of TWB 80% of TWB Greater of 4.3% or 4.3/5.7 times the OAI Rate 80% of TWB TWB - $.01 Greater of 5.4% or 5.4/5.7 times the OAI Rate TWB - $.01 TWB Greater of 5.7% or the OAI Rate For purposes hereof, the term “OAI Rate” shall mean the rate of tax under Section 3111(a) of the Code which is attributable to old-age insurance (but not to survivor and disability insurance) under Title II of the Social Security Act and the Federal Insurance Contribution set in effect at the beginning of such Plan Year. For purposes hereof, the term “Excess Compensation” of a Participant shall mean an Employee’s Compensation in excess of the following “Integration Level” [Check one]: o The taxable wage base. o $ [Complete with dollar amount not greater than $10,000.] o The greater of $10,000 or twenty percent (20%) of the taxable wage base. o $ [Complete with dollar amount not greater than the taxable wage base.] o % of the taxable wage base. For this purpose, the term “taxable wage base” means the contribution and benefit base under Section 230 of the Social Security Act in effect as of the beginning of the Plan Year. o (E) Age Weighted Allocation Formula - In proportion to their Allocation Factor. The Allocation Factor shall be equal to the product of the Participant’s Age Factor and the Covered Participant’s Compensation. The Age Factor is derived from Schedule I based on the following interest rate: o 7.50% o 8.00% o 8.50% - 17 - Thus, the allocation of the Employer Base Contribution to a Participant’s Employer Active Account shall equal the total Employer Base Contribution multiplied by a fraction the numerator of which is the Covered Participant’s allocation factor and the denominator of which is the sum of the Allocation Factors of all Covered Participants. o (F) Uniform Points - In proportion to their total points as determined below. Each Covered Participants shall receive points for each: [Must select at least age or service]: o year(s) of age determined as of the last day of the Plan Year. o Year(s) of Benefit Service determined as of the last day of the Plan Year. o $ (not to exceed $200) of Compensation. Thus, the allocation of the Employer Base Contribution to a Participant’s Employer Active Account shall equal the total Employer Base Contribution multiplied by a fraction the numerator of which is the points awarded to the Covered Participant and the denominator of which is the total of all points awarded to all Covered Participants. (c) Employee Contributions Paragraphs 3.3, 3.5 Employee contributions are permitted as follows [Select none or any one or more of the following]: o None. Employee contributions are not permitted. o After-tax Matched Contributions. After-tax Matched Contributions are permitted by payroll deduction in any owhole dollar amount or [ ] whole percentage chosen by the Participant not to exceed % [Enter percentage] of his Compensation for such payroll period. - 18 - o After-tax Unmatched Contributions. After-tax Unmatched Contributions are permitted [Check one or both]: o (A) By lump sum deposit. o (B) By payroll deduction in any o whole dollar amount oro whole percentage chosen by the Participant not to exceed % [Enter amount] of his Compensation from the Employer for such payroll period. o Pre-tax Matched Contributions. Pre-tax Matched Contributions are permitted by payroll deduction in anyo whole dollar amount oro whole percentage chosen by the Participant not to exceed % Enter percentage] of his Compensation for such payroll period. x Pre-tax Unmatched Contributions. Pre-tax Unmatched Contributions are permitted by payroll deduction inx any whole dollar amount orx whole percentage chosen by the Participant not to exceed 100% [Enter percentage] of his Compensation in such payroll period. x Rollover Contributions. Rollover Contributions (other than “accumulated deductible employee contributions” within the remaining of Section 72(o)(5)(B) of the Code in the case of a Plan which has never permitted Voluntary Deductible Contributions) are permitted. o Deemed Pre-Tax Election. The Employer elects to provide a deemed payroll deduction election for Pre-tax Contributions on the following basis: o Effective , each Participant shall be deemed to have elected to make a Pre-tax Contribution of % of Compensation [insert desired percentage] unless he timely makes an election for a different or no contribution using the procedures established by the Administrator. o Effective , each new Participant shall be deemed to have elected to make a Pre-tax Contribution of % of Compensation [insert desired percentage] unless he timely makes an election for a different or no contribution using the procedures established by the Administrator. - 19 - If this Option is selected, Option 7(d)(1) must also be selected. x Catch-up Contributions.EffectiveAugust 1, 2005, Catch-up Contributions as described in Plan Subparagraph 3.3(e) are permitted by payroll deduction in anyx whole dollar amount orx whole percentage chosen by the Participant of his Compensation for such payroll period. If Roth Contributions are permitted, the Catch-up Contribution may be designated by the Participant as a Roth Contribution. If no such designation is made or if Roth Contributions are not permitted, the Catch-Up Contribution shall be treated as a made on a pre-tax basis. o Roth Contributions. Effective , [Enter Date no earlier than January 1, 2006] Roth Contributions as described in Plan Subparagraph 3.3(f) are permitted by payroll deduction ino any whole dollar amount oro whole percentage chosen by the Participant not to exceed % [Enter percentage] of his Compensation in such payroll period. This Option may be selected only if Options 7(c)(4) and/or (5) are also selected. Roth Contributions will be treated as Roth Matched Contributions only if the Participant does not make Pretax Contributions and/or After-tax Contributions in an amount sufficient to receive the maximum Employer Matching Contribution (or other contribution by the Employer that is allocated on the basis of a match). Otherwise, the Roth Contribution shall be treated as Roth Unmatched Contributions. o Deemed Roth Election. The Employer elects to provide a deemed payroll deduction election for Roth Contributions on the following basis: o Effective , each Participant shall be deemed to have elected to make a Roth Contribution of % of Compensation [insert desired percentage] unless he timely makes an election for a different or no contribution using the procedures established by the Administrator. o Effective , each new Participant shall be deemed to have elected to make a Roth Contribution of % of Compensation [insert desired percentage] unless he timely makes an election for a different or no contribution using the procedures established by the Administrator. - 20 - If this Option is selected, Option 7(d)(1) must also be selected. (d) Payroll Deduction Modifications Paragraph 3.6 Payroll deduction contributions (including an election to designate Roth contributions) may be terminated, changed or recommenced [Check one if any of the provisions of this Option 7(d) permitting payroll deduction contributions is checked]: o On the first day of each payroll period. x Monthly on the first day of any month. o Quarterly on the first day of any quarter of a Plan Year. o Annually on the first day of any Plan Year. (e) Use of Forfeitures Paragraph 4.10 [Check (1), if desired, and check either (2) or (3)] o Administrative Expenses.If this Option is selected, forfeitures shall be used first to pay administrative expenses of the Plan that would otherwise be paid by the Plan.Any remaining forfeitures shall be used in the manner described below. x Reduce Contributions.Forfeitures shall be used to reduce the contributions required to be made by the Employer as described in subparagraph 4.10(b) of the Plan. o Additional Contributions.Forfeitures shall be treated as additional contributions by the Employer and allocated as described in subparagraph 4.10(c) of the Plan. 8. VESTING. (a) Regular Vesting Schedule Subparagraph 6.3(a) [Check one, and complete where applicable]: x 100% after 3 Years of Vesting Service. o 20% after 2 Years of Vesting Service and increased by 20% for each of the next 4 Years of Vesting Service. o % after Year(s) of Vesting Service - 21 - % after Years of Vesting Service % after Years of Vesting Service % after Years of Vesting Service % after Years of Vesting Service % after Years of Vesting Service [Must be at least as favorable after each Year as Option 8(a)(4) or (5) below or if the Employer Matching Contributions are allocated to the Employer Active Account or if Employer Base Contributions are allocated pursuant to Option 7(b)(A) or (B), at least as favorable as Option 8(a)(1) or (2) above.] o 100% after 5 Years of Vesting Service. [This Option may not be elected if the Employer Matching Contributions are allocated to the Employer Active Account or if Employer Base Contributions are allocated pursuant to Option 7(b)(A) or (B).] If elected, the Option applies to the following Account: o 20% after 3 Years of Vesting Service and increased by 20% for each of the next 4 Years of Vesting Service. [This Option may not be elected if the Employer Matching Contributions are allocated to the Employer Active Account or if Employer Base Contributions are allocated pursuant to Option 7(b)(A) or (B).] If elected, the Option applies to the following Account: o A Participant shall always have a non-forfeitable right to one hundred percent (100%) of his Accrued Benefit. [This option must be selected if Option 5(b)(4) or (5) is selected.] (b) Years of Vesting Service Disregarded for Regular Vesting Schedule Paragraph The following Years of Vesting Service shall be disregarded for purposes of the regular vesting schedule of the Plan [Check any of the following, if desired]: x Years Prior to Age 18. Any Year of Vesting Service of an Employee completed before the Employee has reached age eighteen (18) in all other cases shall be disregarded. o Years Required after Break in Service. Any Year of Vesting Service of an Employee prior to one Year of his Broken Service shall be disregarded until he has completed a Year of Vesting Service during a Plan Year following his Year of Broken Service. - 22 - o Rule of Parity. Any Year of Vesting Service of an Employee prior to one Year of his Broken Service shall be disregarded unless such Employee either: (A) possesses a non-forfeitable right to benefits under the Plan derived from the Employer’s contributions (which contributions for this purpose include Pre-tax or Roth Contributions), or (B) has consecutive Year(s) of Broken Service which are less than the greater of (i) for application of this subparagraph in Plan Years commencing after December 31, 1984, five (5) or (ii) the number of his aggregate Year(s) of Vesting Service before the commencement of such Year(s) of Broken Service. For purposes of this Option, an Employee’s aggregate Years of Vesting Service shall not include Years of Vesting Service which are at any time excluded by the application of the provisions of this option. o Years Prior to Plan Establishment. Any Year of Vesting Service with the Employer for which the Employer did not maintain the Plan or a predecessor plan within the meaning of Section 411(a)(4)(C) of the Code shall be disregarded. o Years Prior to 1971. Any Year of Vesting Service before January 1, 1971 shall be disregarded unless the Participant has at least three (3) Plan Years of Service after December 31, 1970. 9. TOP HEAVY RULES. If the Plan is or becomes a Top Heavy Plan, the provisions of the Plan and the Adoption Agreement containing top heavy rules required by Section 416 of the Code shall supersede any conflicting provisions of the Plan or the Adoption Agreement. (a) Top Heavy Compensation Subparagraph 3.1(d) Subject to the application of the Compensation Limit, Top Heavy Compensation of a Participant with respect to a Plan Year shall mean Total Compensation for the [Check one]: x Calendar year ending with or within such Plan Year o Plan Year which are subject to tax under Section 3101(a) of the Code without the dollar limitation of Section 3121(a) of the Code. - 23 - Notwithstanding the foregoing definition of Compensation selected by the Employer, a Participant’s Top Heavy Compensation shall include employee elective salary reduction or similar contributions excluded from the Participant’s gross income for federal tax purposes by reason of Sections 125, 132(f)(4) (for Plan Years beginning on or after January 1, 2001), 402(a)(8) and 402(h)(1)(B) of the Code and employer contributions made pursuant to salary reduction agreements under Section 403(b) of the Code. (b) Top Heavy Vesting Schedule Subparagraph 6.3(b) The following “top heavy vesting schedule” shall apply whenever the Plan is a Top Heavy Plan [Check one, and complete where applicable]: x 100% after 2 (not to exceed 3) Years of Vesting Service. o 20% after 2 Years of Vesting Service, increased 20% for each of the next 4 Years of Vesting Service. o % after Year(s) of Vesting Service % after Years of Vesting Service % after Years of Vesting Service % after Years of Vesting Service % after Years of Vesting Service % after Years of Vesting Service [Must be at least as favorable after each Year as Option 9(b)(1) or (2) above] (c) Years Disregarded for Purposes of Top Heavy Vesting Schedule Paragraph 6.5 The following Years of Vesting Service shall be disregarded for purposes of the top heavy vesting schedule [Check any of the following, if desired]: x Apply Regular Rules. Al Years of Vesting Service regarded under Option 8(b) above shall be disregarded. o Years Prior to Age 18. Any Year of Vesting Service of an Employee completed before the Employee has reached age eighteen (18) in all other cases shall be disregarded. o Year Required After Break in Service. Any Year of Vesting Service of an Employee prior to one Year of his Broken Service shall be disregarded until he has completed a Year of Vesting Service during a Plan Year following his Year of Broken Service. - 24 - o Rule of Parity. Any Year of Vesting Service of an Employee prior to one Year of his Broken Service shall be disregarded unless such Employee either: (A) possesses a non-forfeitable right to benefits under the Plan derived from the Employer’s contributions (which contributions for this purpose include Pre-tax Contributions), or (B) has consecutive Year(s) of Broken Service which are less than the greater of (i) for application of this subparagraph in Plan Years commencing after December 31, 1984, five (5) or (ii) the number of his aggregate Year(s) of Vesting Service before the commencement of such Year(s) of Broken Service. For purposes of this option, an Employee’s aggregate Years of Vesting Service shall not include Years of Vesting Service which are at any time excluded by the application of the provisions of this option. o Years Prior to Plan Establishment. Any Year of Vesting Service with the Employer for which the Employer did not maintain the Plan or a predecessor plan within the meaning of Section 411(a)(4)(c) of the Code shall be disregarded. o Years Prior to 1971. Any Year of Vesting Service before January 1, 1971 shall be disregarded unless the Participant has at least three (3) Years of Vesting Service after December 31, 1970. (d) Top Heavy Contribution Subparagraph 3. I (d) The Employer shall make an Employer Top Heavy Contribution for each Plan Year the Plan is a Top Heavy Plan in an amount, subject to the limitations provided in the Plan, determined as follows [Check the applicable choice and complete where applicable]: x Minimum Allocation Percentage. Any required allocation under this Plan shall be [Check one]: o (A) Specified Rate. At the rate of %. [Insert percentage not under 3%] x (B) Determined per Plan. Determined pursuant to the applicable rules in clauses (i), (ii) and (iii) of subparagraph 3.1(d) of the Plan. x Plan under which Top Heavy Contribution or Benefit to Be Provided [Check one]: o (A) No Other Plan. Since the Employer maintains no other qualified plan,any applicable Employer Top Heavy Contribution described in subparagraph 3.1(d) of the Plan shall be provided by this Plan. - 25 - x (B) Contribution under this Plan Where Other Plan Maintained. The Employer maintains another qualified plan or plans which is (are) [Check applicable one(s)] ax defined contribution plan and/or o defined benefit plan, and the Employer elects that any applicable Employer Top Heavy Contribution described in subparagraph 3.1(d) of this Plan shall be provided to Participants in this Plan by this Plan. o (C) Contribution or Benefit Under Other Plan for Participants in this Plan and Other Plan, and Contribution under this Plan for Participants Only in this Plan. The Employer maintains another qualified plan or plans which is (are) [Check applicable one(s)] a o defined contribution plan named [Insert Plan Name] and/or o defined benefit plan named [InsertPlan Name], and the Employer elects that contributions required under Section 416 of the Code be provided such other plan(s) for Employees who are both Participants in this Plan and participants in such other plan(s) and that any applicable Employer Top Heavy Contribution described in subparagraph 3.1(d) of this Plan shall be provided by this Plan to Employees who are Participants of this Plan only. o (D) Alternate or Additional Provisions [Insert desired provision]: (e) Present Value Factors for Top Heavy Plan Status ARTICLE XIX The interest and mortality factors shall be: x Interest Rate:7.5% [Insert percentage]. o Mortality Table:The Unisex Pension 1984 Table. - 26 - IN-SERVICE WITHDRAWALS. (a) After-tax Account, Voluntary Deductible Account and or Rollover Account Paragraph 9.1, 9.5 [Select one or both, if desired] o Non-hardship. Non-hardship withdrawals are permitted under paragraph 9.1 of the Plan from the [Check one(s) desired]: o (A) After-tax Unmatched Account. o (B) After-tax Matched Account. o (C) Voluntary Deductible Account. o (D) Rollover Account. x Hardship. Hardship withdrawals are permitted under paragraph 9.5 of the Plan from the [Check one(s) desired]: o (A) After-tax Unmatched Account. o (B) After-tax Matched Account. o (C) Voluntary Deductible Account. x (D) Rollover Account. (b) Pre-tax Account, Roth Account and/or Employer Thrift Account Paragraphs 9.2, 9.6 [Select one or both, if desired] o Non-hardship. Non-hardship withdrawals are permitted under paragraph 9.2 of the Plan by Participants who have attained the age of 59-1/2 from the [Check one(s) desired]: o (A) Pre-tax Account. o (B) Employer Thrift Account. o (C) Roth Account. - 27- x Severe Hardship. Severe Hardship withdrawals are permitted under paragraph 9.6 of the Plan by Participants from the [Check one(s) desired]: x (A) Pre-tax Account. o (B) Employer Thrift Account (restricted to the balance as of December 31, 1989) o (C) Roth Account. (c) Employer Account Paragraph 9.4, 9.5 [Select one or both, if desired] o Non-hardship. Non-hardship withdrawals are permitted under paragraph 9.4 of the Plan by [Check one or more]: o (A) Participants who have reached age fifty-nine and one-half (59-1/2) from the [Check one(s) desired]: o (i) Employer Active Account (to the extent vested). o (ii) Employer Non-forfeitable Account. o (B) Participants who have 60 or more months of participation from the [Check one(s) desired]: o (i) Employer Active Account (to the extent vested). o (ii) Employer Non-forfeitable Account. o (C) Participants who either have reached age fifty-nine and one- half (59-1/2) or have 60 or more months of participation from the [Check one(s) desired]: o (i) Employer Active Account (to the extent vested). o (ii) Employer Non-forfeitable Account. - 28 - o Hardship. Hardship withdrawals are permitted under paragraph 9.5 of the Plan from the [Check one(s) desired]: o (i) Employer Active Account (to the extent vested). o (ii) Employer Non-forfeitable Account. (d) Distributions To Alternate Payees under QDRO Subparagraph 8.1(d) The Plan will permit the payment of benefits under a domestic relations order as soon as reasonably practical after it has been accepted by the Administrator as a Qualified Domestic Relations Order within the meaning of Section 414(p) of the Code unless the Employer elects otherwise below. o The Employer hereby elects not to permit payments to the Alternate Payee to begin until payments would be available to the Participant (or are otherwise required by the Code). LOANS. (a) Availability Paragraph 9.10 A Participant [Check one]: x Permitted. May borrow from the Plan in accordance with the terms of the Employer’s Loan Policy. [If this Option is selected the Employer must complete and attach to this Adoption Agreement an Employer’s Loan Policy describing the terms and conditions on which loans will be made.] o Not Permitted. May not borrow from the Plan. PARTICIPANT INVESTMENT DIRECTION. (a) Availability A Participant may make investment directions with respect to each of his Accounts in the Plan into any or all of the investment funds made available by the Trustee, except for amounts required to be invested in the Loan Fund or the Transfer Fund and subject, if applicable to the provisions of Option 15 unless the Employer elects to limit investment direction as described below: [AnyLimitations may not discriminate in favor of highly compensated employees.] HOURS OF SERVICE. ARTICLE XVIII Hours of Service for purposes of the Plan shall be credited in accordance with one of the alternative methods stated below [Check one]: Class of Eligible Employees : - 29 - NOTE: Unless a specific class of Eligible Employees is designated, this Option 13 shall be considered to apply to all classes of Eligible Employees. If the Employer designates a specific class of Eligible Employees, a separate Option 13 must be completed and included with this Adoption Agreement for each class of Eligible Employees permitted under the Plan. x (a) Actual Hours Counted. An Employee shall be credited with Hours of Service for those actual Hours of Service credited under ARTICLE XVIII of the Plan. o (b) Ten Hour Per Day Equivalency. An Employee shall be credited with ten (10) Hours of Service for any day he would be credited with at least one (1) actual Hour of Service. o (c) Forty-five Hour Per Week Equivalency. An Employee shall be credited with forty-five (45) Hours of Service for any week he would be credited with at least one (1) actual Hour of Service. o (d) Ninety-five Hour Per Semi-monthly Payroll Equivalency. An Employee shall be credited with ninety-five (95) Hours of Service for any semi-monthly payroll period he would be credited with at least one (1) actual Hour of Service. o (e) One Hundred Ninety Hour Per Month Equivalency. An Employee shall be credited with one hundred ninety (190) Hours of Service for any month he would be credited with at least one (1) actual Hour of Service. [Check the applicable box(es) and/or add limitations language as desired.] LIMITATIONS ON BENEFITS. Section 415 of the Code Paragraph 4.3 and 4.4 ARTICLE XX NOTE: Failure to complete this Option 14 may adversely affect qualification of the plan(s) maintained by an Employer. o (a) No Other Plan Employer maintains no other qualified plan in addition to this Plan in which event paragraph 4.3 of this Plan and paragraph 20.2 shall apply. - 30 - x (b) Coordinate with Defined Contribution Plans (Other than Master or Prototype Plan The Employer maintains, in addition to this Plan, one or more plans which are qualified defined contribution plans, welfare benefit funds (as defined in Section 419(a) of the Code) or individual medical accounts, (as defined in Section 415(1)(2) of the Code) (other than Master or Prototype Plans) in which event paragraph 4.4 of this Plan and subparagraph C-1.3 of ARTICLE XX shall apply. In which event [Check (1), (2), or (3) and (4) if desired]: o Subparagraph 20.3(g) shall apply. o Reduce Contribution under this Plan. Annual Additions under this Plan shall be reduced before Annual Additions under such other Plans and funds so that the Maximum Permissible Amount is not exceeded. x Reduce Contribution under other Plan. Annual Additions under such other plans and funds shall be reduced before Annual Additions under this Plan so that the Maximum Permissible Amount is not exceeded. o Subject to subparagraph 20.3(g), Option 14(b)(2) or (3) above shall apply, but Annual Additions under welfare benefit plans shall be reduced last. (c) Alternate Provision Annual Additions and Annual Benefits of a Participant shall be limited as follows [Insert provisions as desired]: [AnyAlternate Provisions may not discriminate in favor of highly compensated employees.] (d) Limitation Year The Limitation Year is the following 12-consecutive month period: x The calendar year. o The Plan Year. o The year beginning on [Insert month and day]. MATTERS RELATING TO STOCK. x Investment in Employer Stock is not available under the Plan unless this Option is elected and the following provisions are completed. This Plan is not intended to satisfy the ESOP requirements or to operate as a Stock Bonus Plan. (a) Custodian Paragraph 17.1(a) The Custodian of the Employer Stock Fund shall be: Reliance Trust Company (b) Named Fiduciary with Respect to Stock Paragraph 17.1(b) The Named Fiduciary with respect to Stock shall be: Mr. William Lagos and Ms. Georgia Derrico - 31 - (c) Stock Paragraph 17.1(c) Stock shall mean the following described stock [Complete]: Description: Southern National Bancorp of Virginia, Inc. Common Stock (Ticker SONA) [Insert description of Stock, including class, issuer, etc.]. (d) Employer Investment Direction Paragraph 17.2 Notwithstanding the Participant investment direction provisions of paragraph 5.2 of the Trust, the Employer requires that the following percentage of the account balances under the Plan be invested in Employer Stock Fund to the extent set described below: x No Investment Requirement. The Employer imposes no Stock investment requirement. o Employer Stock Investment Required. The Employer requires that the following percentage of each of the following accounts be and remain invested in the Employer Stock Fund [Check and complete only for accounts desired]: o (A) % of the Employer Account. o (B) % of the Employer Thrift Account. If this is a Restated Plan, this investment direction applies to contributions allocated to the account after the Effective Date of the Restatement of the Plan in the form of this Adoption Agreement. (e) Participant Investment Direction In Employer Stock Fund A Participant [Check one]: o Not Permitted. May not make investment directions into the Employer Stock Fund. x Permitted. May make investment directions of the following accounts (the “directable accounts”) in to the Employer Stock Fund [Check one or more if desired]: x (A) Employer Account. o (B) Employer Thrift Account. x (C) Pre-tax Account. - 32 - o (D) Roth Account. o (E) After-tax Account. x (F) Rollover Account. o (G) Voluntary Deductible Account. Note if Options (C), (D), (E) (F) or (G) are selected the Employer must determine the application and comply with Federal Securities laws. o If Participants may make investment directions in the Employer Stock Fund then such directions shall be made in the following increments [Check one if Option 15(e)(2) is selected]: o (1)In the regular 5% increments provided in the Plan but not in excess of %. x (2)In 1% [Insert percentage of less than 5%] increments but not in excess of 25%. o (3)In increments of the lesser of 5% or such percentage as the Administrator shall from time to time authorize but not in excess of %. o If Participants may make investment directions in the Employer Stock Fund, then the Effective Date of such directions shall be [Check one if Option 15(e)(2) is selected: o Annually effective as of the first day of each Plan Year. o Periodically effective as of the beginning of each Valuation Period. o Quarterly effective as of the first day of each quarter of Plan Year. - 33 - x Daily [Insert times(s)]. and (if any of the above options are selected) at such other date(s) as the Administrator may from time to time authorize. (f) Form of Payment Paragraph 17.6 The non-forfeitable Accrued Benefits of Participants invested in the Employer Stock Fund at the time of distribution shall be distributed in the following manner: o Account balances invested in the Employer Stock Fund shall be distributed in cash. o Account balances invested in the Employer Stock Fund shall be distributed in whole shares of Stock and cash in lieu of fractional shares. [This option may not selected if, under any circumstances, more than 90% of the Participant’s Accrued Benefit in the Fund may be invested in the Employer Stock Fund.] o Account balances invested in the Employer Stock Fund shall be distributed in cash and Stock in proportion to the cash and Stock considered pursuant to subparagraph 17.6(d) to be allocated to the Participant’s account in the Employer Stock Fund. [This option may not selected if, under any circumstances, more than 90% of the Participant’s Accrued Benefit in the Fund may be invested in the Employer Stock Fund.] x The Participant may elect to receive his non-forfeitable Accrued Benefit invested in the Employer Stock Fund at the time of distribution under any one of the methods described above. (g) Composition of Employer Stock Fund Paragraph 17.8 The Named Fiduciary with Respect to Stock shall establish a cash reserve as a part of the Employer Stock Fund. Generally, however, the assets of the Employer Stock Fund invested in Stock are expected to remain in the following range Range of Stock Investment: 90% to95%. The Named Fiduciary with Respect to Stock may change the percentage of the total assets of the Employer Stock Fund invested in Stock from time to time. (h) Special Grandfathered Transitional Rules for Restated Plans Paragraph 17.8 In the case of a Restated Plan which allowed investment in employer securities prior to its restatement, certain provisions may need to be grandfathered in order to preserve the benefits required under Sections 411(a)(10) or (d)(6) of the Code. Such special grandfathered provisions and any applicable transitional rules should be described below. [Attach a separate sheet if necessary.] - 34 - VOTING RIGHTS PASS THROUGH Voting rights with respect to Stock which is allocated to the accounts of Participants shall be passed through under paragraph 17.11 follows [Check one of (a) through (c) and (d) if desired]: Paragraph 17.11 x (a) No Voting Rights Pass-through Clause (i) Subparagraph 17.11(a) No voting rights shall be passed through for as provided in clause (i) of subparagraph 17.11(a) of Plan. o (b) Pass-through for All Matters Clause (ii) of Subparagraph 17.11(a) Voting right shall be passed through for all matters subject to a vote as provided in clause (ii) of subparagraph 17.11(a) of the Plan. o (c) Pass-through on Major Corporate Transactions. Clause (iii) of Subparagraph 17.11(a) Voting rights shall be passed through only on major corporate transactions as provided in clause (iii) subparagraph 17.11(a) of the Plan. o (d) Pass-through Voting on Tender Offers Clause (ii) Subparagraph 17.11(b) As permitted in clause (ii) subparagraph 17.11(b) of the Plan, voting rights on “tender offers” are required to be passed through to Participants. ADP/ACP ELECTIONS ARTICLES XXI and XXII (a) Current Year Testing Election Subparagraph 21.2(b)(i) The Plan will use the Prior Plan Year Testing Method unless the Employer elects otherwise below. Subparagraph 22.2(b)(i) x The Employer elects the current year testing method for Plan Yearsfor ACP testing only beginning on and afterJanuary 1, 2011. If current year testing is elected, it cannot be changed unless (1) the plan has been using current year testing for the preceding 5 Plan Years, or, if less, the number of Plan Years the Plan has been in existence, or (2) the Plan otherwise meets one of the conditions specified in IRS Notice 98-1 for Plan Years beginning before January 1, 2006 or in Treas. Reg. Section 1.401(k)-2(c) for Plan Years beginning on or after January 1, 2006. (b) First Plan Year with prior year testing The ADP and ACP of the Non-highly Compensated Employees for such year will be deemed to be 3% unless the Employer elects otherwise below. - 35 - o If the current year test election is not made above and this is the first Plan Year for the Plan, the Plan elects to use the ADP and ACP of the Non-highly Compensated Employees for the current year. o (c) Safe Harbor Election Paragraph 3.7 If this Option is selected, the Employer elects to apply the Safe Harbor Testing Method described in Paragraphs 21.4 and 22.2(a)(i) to the Plan, the Plan will make the Basic Matching Contribution described in subparagraphs 21.4(c) and 22.2(a)(i) unless an alternate election is made below. o In lieu of the Basic Matching Contribution, the Employer will make the following contributions for the Plan Year [Select either or both] o Enhanced Matching Contribution. The Employer will make a Matching contribution to the account of each Eligible Participant in an amount equal to the sum of: (i) One Hundred percent (100%) of the Employee’s Elective Deferrals that do not exceed percent of the Employee’s Compensation for the Plan Year, plus, (ii) percent of the Employee’s Elective Deferrals that exceed percent of the Employee’s Compensation for the Plan Year and that do not exceed percent of the Employee’s Compensation for the Plan Year. Note: In the blank in (i) and the second blank in (ii), insert a number that is 3 or greater, but not greater than 6. The first and the last blanks in (ii) must be completed so that at any rate of Elective Deferrals, the Matching Contribution is at least equal to the Matching Contribution the Employee would receive if the Employer were making the Basic Matching Contribution, but the rate of the Match cannot increase as deferrals increase. For example, if 4 is inserted in the blank in (i), (ii) need not be completed. o Safe Harbor Non-Elective Contribution. The Employer will make a Safe Harbor Non-elective Contribution to the Thrift Account of each Eligible Participant in an amount equal to 3 percent (3%) of the Employee’s Compensation for the Plan Year, unless the Employer inserts a greater percentage here - 36 - CASH OUT RULES. (a) Time of Payment Subparagraph 8.1(a) The Plan will pay benefits as soon as possible following termination of employment if the entire non-forfeitable Accrued Benefit does not exceed the Cash Out Limit (as defined in subparagraph 8.9(e)) unless the Employer elects otherwise below: o The Employer elects a $1,000 maximum mandatory cash out dollar amount, in which case pre-Normal Retirement Age/Age 62 distributions may not be made to a Participant whose non-forfeitable Accrued Benefit exceeds $1,000 without his written consent to payment as provided in clause (iv) of subparagraph 8.1(a) of the Plan. In this case, the automatic rollover rules of clause (ii) of subparagraph 8.7(a) of the Plan do not apply to the pre-Normal Retirement Age/Age 62 distribution since either the distribution does not exceed $1,000 or the distribution is only made with Participant consent. (b) Determination of Cash-Out Limit Subparagraph 8.9(e) The Cash Out Limit (as defined in subparagraph 8.9(e)) or such lower maximum mandatory cash out dollar amount selected by the Employer in Option 18(a) shall be determined by including the Participant’s Rollover Account unless the Employer elects otherwise below: o The Employer elects to exclude the Participant’s Rollover Account from the determination of the Cash Out Limit (as defined in subparagraph 8.9(e)) or such lower maximum mandatory cash out dollar amount selected by the Employer in Option 18(a) for distributions made after .[Enter a date no earlier than December 31, 2001] (c) Selection of IRA
